             Case 1:20-cv-00992-RP Document 1 Filed 09/29/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                                   :
Christopher Schlapia,                              :
                                                     Civil Action No.: 1:20-cv-992
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Capital Link Management LLC,                       :
                                                     COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Christopher Schlapia, by undersigned counsel,

states as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Christopher Schlapia (“Plaintiff”), is an adult individual residing in

Florence, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      The Defendant, Capital Link Management LLC (“Capital”), is a New York

business entity with an address of 100 Corporate Parkway, Suite 106, Amherst, New York
             Case 1:20-cv-00992-RP Document 1 Filed 09/29/20 Page 2 of 5




14226, operating as a collection agency, and is a “debt collector” as the term is defined by 15

U.S.C. § 1692a(6).

                      ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to Capital for collection, or

Capital was employed by the Creditor to collect the Debt.

       9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     Capital Engages in Harassment and Abusive Tactics

       10.     In or around January 2020, Capital called Plaintiff’s sister-in-law in an attempt to

collect the Debt from Plaintiff and left a voice message.

       11.     In its message, Capital’s collector Diane falsely stated she was with CLM

Mediation and that she was calling regarding judgment and lien against Plaintiff’s property.

       12.     In fact, Capital has neither sued nor obtained judgment against Plaintiff and had

no present ability or legal authority to place a lien on Plaintiff’s property.

       13.     Capital’s actions caused Plaintiff to suffer a significant amount of stress and

anxiety.




                                                   2
                Case 1:20-cv-00992-RP Document 1 Filed 09/29/20 Page 3 of 5




C.        Plaintiff Suffered Actual Damages

          14.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

          15.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                               COUNT I

                     VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

          16.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          17.     The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties and failed to identify themselves and further failed to confirm or correct

location information.

          18.     The Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant

communicated with individuals other than the Plaintiff, the Plaintiff’s attorney, or a credit

bureau.

          19.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

          20.     The Defendants’ conduct violated 15 U.S.C. § 1692d(6) in that Defendants placed

calls to the Plaintiff without disclosing the identity of the debt collection agency.

          21.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

          22.     The Defendants’ conduct violated 15 U.S.C. § 1692e(2) in that Defendants
                                                   3
             Case 1:20-cv-00992-RP Document 1 Filed 09/29/20 Page 4 of 5




misrepresented the character and legal status of the Debt.

       23.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       24.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       25.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       26.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

               WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                      against the Defendant;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendant;

                   4. Actual damages from the Defendant for the all damages including emotional

                      distress suffered as a result of the intentional, reckless, and/or negligent

                      FDCPA violations and intentional, reckless, and/or negligent invasions of

                      privacy in an amount to be determined at trial for the Plaintiff;

                   5. Punitive damages; and

                   6. Such other and further relief as may be just and proper.


                         TRIAL BY JURY DEMANDED ON ALL COUNTS


                                                  4
          Case 1:20-cv-00992-RP Document 1 Filed 09/29/20 Page 5 of 5




Dated: September 29, 2020

                                    Respectfully submitted,

                                    By: __/s/ Sergei Lemberg_________

                                    Sergei Lemberg, Attorney-in-Charge
                                    Connecticut Bar No. 425027
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road, 3rd Floor
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    E-mail: slemberg@lemberglaw.com
                                    Attorneys for Plaintiff




                                       5
